                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                              NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      LOIDA DEGUZMAN, et al.,
                                                                                         Case No. 17-cv-02228-PJH
                                  8                    Plaintiffs,

                                  9              v.                                      ORDER GRANTING MOTION FOR
                                                                                         EXTENSION OF TIME
                                  10     CRANE CO., et al.,
                                                                                         Re: Dkt. No. 346
                                  11                   Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          On December 12, 2018, defendant Viking Pump, Inc. (“Viking”) filed a motion to

                                  14   dismiss. The next day, Viking re-noticed that motion for hearing for a different date.

                                  15   Plaintiffs’ opposition and Viking’s reply remained due on December 26, 2018, and

                                  16   January 2, 2019, respectively. On January 2, 2019, Viking filed its reply, requesting the

                                  17   court grant its motion because plaintiffs failed to file an opposition. On January 3,

                                  18   plaintiffs filed a motion for extension of time to file the opposition pursuant to Rule 6(b)
                                       and attached the proposed late-filed opposition. Viking filed a timely opposition. Good
                                  19
                                       cause appearing, the court GRANTS plaintiffs’ motion.
                                  20
                                              Federal Rule of Civil Procedure 6(b) provides that “In General. When an act may
                                  21
                                       or must be done within a specified time, the court may for good cause, extend the time:
                                  22
                                       . . . (B) on motion made after the time has expired if the party failed to act because of
                                  23
                                       excusable neglect.” The “excusable neglect” standard “is at bottom an equitable”
                                  24
                                       determination that takes “into account all relevant circumstances,” including (1) the
                                  25
                                       danger of prejudice to the non-moving party, (2) the length of delay and its potential
                                  26
                                       impact on judicial proceedings, (3) the reason for the delay and (4) whether the moving
                                  27
                                       party's conduct was in good faith. Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd.
                                  28
                                  1    P'ship, 507 U.S. 380, 395 (1993).

                                  2           In support of the motion, plaintiffs’ counsel submitted a declaration explaining that

                                  3    after Viking re-noticed its motion for hearing, she reviewed L.R. 7-3 and determined that

                                  4    the new deadline to file plaintiffs’ opposition was February 6, 2019. Specifically, plaintiffs’

                                  5    counsel “misread the rule as stating the opposition due date [w]as 14 days before [the]
                                       hearing on the motion rather than 14 days after the filing of the motion.” Dkt. 346-1, ¶ 3.
                                  6
                                              At times, the Ninth Circuit has not looked kindly upon an attorneys’ misreading or
                                  7
                                       ignorance of the Federal Rules of Civil Procedure or a district court’s local rules. See
                                  8
                                       Kyle v. Campbell Soup Co., 28 F.3d 928, 931 (9th Cir. 1994), as amended on denial of
                                  9
                                       reh'g (Apr. 8, 1994); Committee for Idaho’s High Desert v. Yost, 92 F.3d 814 (9th Cir.
                                  10
                                       1996). However, in an en banc decision, the Ninth Circuit refused to adopt a rule that
                                  11
                                       would make a mistake of law—such as a misreading or misinterpretation of the rules—
                                  12
Northern District of California
 United States District Court




                                       per se inexcusable. Pincay v. Andrews, 389 F.3d 853, 859-60 (9th Cir. 2004). Instead,
                                  13
                                       Pioneer requires a “contextual analysis” based on a “balancing of the factors.” Id. at 859.
                                  14
                                              Here, Viking concedes that Pioneer’s other three factors weigh in favor of plaintiffs.
                                  15
                                       This court agrees. The court also notes that plaintiffs’ counsel’s misreading of L.R. 7-3,
                                  16
                                       keying the opposition deadline off the hearing date, accords with prior versions of that
                                  17   rule. See L.R. 7-3 (effective September 2010). Further, plaintiffs’ counsel acted
                                  18   expeditiously—by filing the Rule 6(b) motion and the proposed opposition—as soon as
                                  19   she was put on notice that she had missed the deadline to oppose Viking’s motion. In
                                  20   addition, the court finds that plaintiffs’ counsel has “otherwise been diligent” in
                                  21   prosecuting this action, see Pincay, 389 F.3d at 859, and has not demonstrated a pattern
                                  22   of negligence.
                                  23          For the foregoing reasons, plaintiffs’ motion is GRANTED. Plaintiffs shall re-file

                                  24   their opposition by January 11, 2019. Viking’s reply, if any, is due January 18, 2019.

                                  25          IT IS SO ORDERED.

                                  26   Dated: January 10, 2019

                                  27                                                 __________________________________
                                                                                     PHYLLIS J. HAMILTON
                                  28                                                 United States District Judge
                                                                                      2
